Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 43 - 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 - 14, 20 - 21 of U.S. Patent No. 10,646,742 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they seek to encompass the same invention (i.e. a wearable device comprising a waist portion, a leg portion, sensor configured to detect angular orientation and arrangement of each waist portion and leg portion as claimed).

Claim Objections
Claim 43 is objected to because of the following informalities:  
As to Claim 43, line 7, “the superior lever” should read “the first superior lever” as it is corresponding to the “first superior lever” recited at line 4.
As to Claim 43, line 8-9, “the superior lever” should read “the first superior lever” as it is corresponding to the “first superior lever” recited at line 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 43, the instant claim recites the limitation "inferior lever" in line 7.  It is vague/unclear is the “inferior level” is referring to the “a first inferior lever” recited at line 6 or if this is another lever?  
As to Claim 43, the instant claim recites the limitation "inferior lever" in line 9.  It is vague/unclear is the “inferior level” is referring to the “a first inferior lever” recited at line 6 or if this is another lever?  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 43 - 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2006/0130594 A1 to Ikeuchi (hereinafter “Ikeuchi”).

Regarding Claim 43, Ikeuchi teaches a wearable device for determining angular orientation at the hip (see Figs. 1, 2, see abstract, paragraphs [0009], [0070], [0071] describing a wearable device including displacement sensors that detect displacements 9i.e. rotation angles of respective join regions) describing , comprising: 
a waist band (see waist attachment portion 2 which is formed by a belt member as described at paragraphs [0057] - [0058], see Figs. 1, 2); 
a first superior lever attached to the waist band (see waist link member 6, Figs. 1, 2 which is attached to the waist band 2, see paragraphs [0059], [0062]); 
a first leg band (see for instance crus link member 10 and/or foot link member 12, Fig. 2, see paragraphs [0057], [0059]); 
a first inferior lever attached to the leg band (see leg link portions 4 comprising a thigh link member 8, see paragraphs [0057], [0059]); 
a first pivotable connection (see any of pivotable connections at joint regions 7, 9 and 11, see paragraphs [0059], [0071]) between the superior lever (6) and inferior lever (see arrangement at Fig. 2 illustrating pivotable connection at joint region 7 between elements 6 and 8); and 
a first position sensor (see any of displacement sensors 31, 32, 33, Fig. 2, see paragraph [0070]) configured to detect angular orientation between the superior lever (6) and inferior lever (8, 10, 11, see paragraph [0071] stating “ The joint displacement sensors 31 to 33 detect the rotation angles around the rotation axes a31, a32, and a33 of the hip joint region 7, the knee joint region 9, and the ankle joint region 11, respectively, by using a potentiometer or a rotary encoder”).  

Regarding Claim 44, Ikeuchi teaches further comprising a second superior lever attached to the waist band (see waist link member 6 which is at both left and right side of the person A as seen at Figs. 1, 2 which is attached to the waist band 2, see paragraphs [0059], [0062], thus either left or right side of element 6 is considered as the second superior lever).  

Regarding Claim 45, Ikeuchi teaches wherein the first position sensor (31, Fig. 2) comprises a rotary encoder (see paragraph [0071] describing the displacement sensors as a rotary encoder).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeuchi.

Regarding Claim 46, Ikeuchi teaches a first position sensor (31, Fig. 2 as indicated above.  Ikeuchi is silent regarding wherein the first position sensor comprises a Hall effect sensor.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a Hall effect sensor, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action which comprises the following reference:
Dicker et al. (U.S. 5,819,322) teaches energy conservative garments which incorporates elongated elastic resistance elements or bands.
Meyer (U.S. 4,901,710) teaches leg restraint comprising waist portion and leg portion with lever for attachment.
Foster (U.S. 4,353,361) teaches orthotic joint includes joint assemblies which permit desired motion.
Dibello (U.S. 6,129,689) teaches quick connect apparatus for orthotic devices comprising pelvic section, thigh section and bars for connecting the two at a mechanical joint region.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 5712722457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2855